            Case 1:20-cv-10771-AJN Document 49 Filed 03/17/21 Page 1 of 3




March 12, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Samsung Electronics America, Inc. v. Vintage Tech, LLC
    Civil Action No. 1:20-cv-10771-AJN-SLC

Dear Judge Nathan:

This firm represents the plaintiff in the above-referenced action, Samsung Electronics America,
Inc. (“SEA”). We write pursuant to your March 11, 2021 Order directing the parties to meet and
confer regarding redactions (Dkt. No. 46) (the “Order”).

The Order required SEA and Vintage Tech, LLC (“VT”) to submit a letter to the Court proposing
redactions to the Court’s decision denying SEA’s Motion for a Temporary Restraining Order and
Preliminary Injunction (“Decision”) and justifying those redactions. On March 11, 2021, the
parties met and conferred, and have agreed to certain limited redactions. The Decision, with SEA
and VT’s proposed redactions highlighted in yellow, is attached hereto as Exhibit A.

As this Court knows, Vintage Tech and SEA executed a Master Services Agreement (the “2014
MSA”), pursuant to which Vintage Tech agreed to perform certain work for SEA. Subsequently,
on January 1, 2017, SEA and Vintage Tech agreed to terminate the 2014 MSA, to be superseded
and replaced by another Master Services Agreement (the “2017 MSA,” and together with the 2014
MSA, the “MSAs”). Each of the MSAs contains provisions that require that the MSAs themselves,
and information related to the terms of the MSAs or exchanged between the parties pursuant to the
MSAs, be kept confidential and not disclosed other than to the parties’ agents.

There is generally a presumption of the public’s right to access “judicial documents,” such as the
Decision. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). However, “the
court must balance competing considerations against [the public’s interest],” including “privacy
interests.” United States ex rel. United States v. Am. Univ. of Beirut, 718 Fed. Appx. 80, 81-82
(2d Cir. 2018) (citation omitted); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598
(1978) (“the right to inspect and copy judicial records is not absolute.”). Where a “compelling
interest” militates against disclosure, (Lugosch, 435 F.3d at 116,) sealing may be appropriate.

Specifically, redacting judicial documents is permitted in order to “preserve higher values,
including the need to protect an entity from competitive injury.” Haley v. Teachers Ins. & Annuity
Ass’n of Am., No. 1:17-cv-00855-JPO, 2020 U.S. Dist. LEXIS 98362, at *2 (S.D.N.Y. June 4,
Rebeccca.Brazzano@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3928
          Case 1:20-cv-10771-AJN Document 49 Filed 03/17/21 Page 2 of 3




Honorable Alison J. Nathan
March 12, 2021
Page 2

2020) (citing Lugosch, 435 F.3d at 120); Nixon, 435 U.S. at 598 (sealing documents that might
“harm a litigant’s competitive standing”). The Second Circuit allows parties to redact filings that
would otherwise result in competitive harm. See, e.g., Encyclopedia Brown Prods., Ltd. v. Home
Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (sealing court filings due to irreparable
harm from disclosure of confidential business information); Louis Vuitton Malletier S.A. v. Sunny
Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting motion to redact sensitive
business data, strategies and policies).

SEA and VT have proposed redactions to the Decision to protect information related to the MSAs
from disclosure. The MSAs contain sensitive, proprietary information concerning the parties’
rights under the MSAs and financial analyses of the relevant services. If the terms became known
within the relevant industry, prospective contracting partners could exploit their knowledge of
those terms to SEA and/or VT’s detriment. As this Court has acknowledged, competitive harm to
the parties justifies redaction of judicial documents. See, e.g., Order; Apple Inc. v. Samsung Elecs.
Co., 727 F.3d 1214, 1225 (Fed. Cir. 2013) (district court abused its discretion when it refused to
seal information that could give a party’s business partners “an advantage in contract
negotiations”).

This Court has recognized that disclosure of the parties’ commercially sensitive information would
cause them harm, and that sealing court filings was the proper means to avoid such harm. See
Order; Encyclopedia Brown, 26 F. Supp. 2d at 614. As the MSAs contemplate and this Court has
previously held, the only way to protect the parties’ sensitive confidential information contained
in the MSAs is to redact the highlighted portions of the Decision.

Finally, any limited public interest in the information is substantially outweighed by the
competitive harm to both SEA and VT that would result from exposing the information contained
in the MSAs. This action concerns a private dispute between businesses, whose agreements were
never intended to be public. See United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (the
“privacy interests of those resisting disclosure” weigh against the presumption of public access to
judicial documents). Further, the financial and business affairs of private businesses disfavor
public access. See id. at 1051; cf. Doe v. Trump Corp., No. 18 Civ. 9936 (LGS), 2020 U.S. Dist.
LEXIS 87455, at *17 (S.D.N.Y. May 18) (“As a private business dispute, this action does not give
rise to a public interest in the lawsuit.”).


Respectfully submitted,




________________________________
Rebecca Brazzano, Esq.
          Case 1:20-cv-10771-AJN Document 49 Filed 03/17/21 Page 3 of 3




Honorable Alison J. Nathan
March 12, 2021
Page 3

Rebecca.Brazzano@ThompsonHine.com
THOMPSON HINE LLP
335 Madison Avenue
New York, NY 10017
T: (212) 908-3941
F: (212) 344-6101



/s/ Anthony Galano, III
Anthony Galano, III, Esq.
agalano@egsllp.com
ELLENOFF GROSSMAN & SCHOLE LLP
1345 Avenue of the Americas, 11th Fl.
New York, NY 10105-0302
T: (212) 370-1300
F: (212) 370-7889
